UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 4, 2014 (Date of earliest event reported) VISTA GOLD CORP. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 1-9025 (Commission File Number) Not Applicable (IRS Employer Identification No.) 7, SUITE 5, LITTLETON, COLORADO 80127 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (720) 981-1185 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05 Amendments to the Registrant’s Code of Ethics or Waiver of a Provision of the Code of Ethics On March 4, 2014, the Registrant amended its code of ethics to clarify the relationship between the code and the Registrant’s disclosure policy regarding external communications on behalf of the Registrant and to expand the scope of the code’s prohibition on sexual, physical, verbal or any other kind of harassment to eliminate the provisions limiting such prohibition to behavior that occurs on the job. A copy of the amended Code of Ethics is attached hereto as Exhibit 99.1 and will be filed on the Registrant’s website at www.vistagold.com. Item 9.01Exhibit 99.1Code of Ethics March 4, 2014 SIGNATURES In accordance with the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VISTA GOLD CORP. (Registrant) Dated:March 7, 2014 By: /s/John F. Engele John F. Engele Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Code of Ethics March 4, 2014
